Tuck, J.,
delivered the opinion of this court.
This case comes up on a writ of error to the circuit court of Frederick county. The indictment charges the traverser, as follows: “that he, on the first day of October 1854, in a certain road, leading, &c., &c., being a common highway, &c., &c., unlawfully and injuriously did build and erect gates, and unlawfully and injuriously did cause to be built and erected gates and other obstructions, and did, then and there, and on divers other days and times, between that day and the time of taking this inquisition, unlawfully and injuriously continue and allow to remain, the said gates and divers other obstructions, so as aforesaid unlawfully built and erected, and caused to be built and erected, by reason whereof, the citizens of this State, during the time aforesaid, could not go, return, ride., pass and repass,” See., etc. The court fined the traverser and ordered him to abate the nuisance.
*418The objection to the judgment is, that inasmuch as the instrument does not charge that the nuisance was in existence at the date of the inquisition, the court could not order it to be abated. But we think that this is sufficiently charged, for it is-expressly stated, that by reason of the gates erected on the 1st of October, and on divers other days and times, between that day and the finding of the inquisition, the citizens of the State,. during the time qfot'esaid, (that is, from the 1st October to the time of the indictment,) could not go, return, pass, &c.
The object of all pleadings is notice to the party, and this averment sufficiently indicated the offence charged against the plaintiff in error. In the case of Rex vs. Stead, 8 Term Rep., 142, the nuisance was not laid with a continuando as-here. The objection was not that the court had directed the nuisance- to be removed, but the prosecutor complained that the judgment was erroneous in not having so directed, and the court held, that it was not necessaiy to do this where it was not charged as existing at the time of the inquisition.

Judgment affirmed.